Citation Nr: 0922631	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-15 138	)	DATE
	)
	)

On appeal from the
Department of Veterans (VA) Affairs Regional Office (RO)
In Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk











INTRODUCTION

The Veteran served on active duty from February 1978 to April 
1982.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2007 rating decision in which the RO denied 
service connection for PTSD.  In October 2007, the Veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in March 2008, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in May 2008.

In his substantive appeal, the Veteran requested a hearing 
before a Veterans Law Judge at the RO.  A May 2008 letter 
informed the Veteran that, as he resides overseas, VA did not 
have facilities to conduct hearings near him.  The letter 
also detailed alternatives to an in-person hearing before a 
Member of the Board.  In a response received in August 2008, 
the Veteran opted to have an informal conference with a 
Decision Review Officer in lieu of a hearing with a Member of 
the Board.  Additionally, the Veteran submitted a sworn 
statement through the United States Embassy in the Republic 
of Palau.  

As a final preliminary matter, the Board notes that the 
Veteran has submitted new evidence since the last 
adjudication of the claim by the RO.  However, given the 
favorable outcome in this case-explained in more detail, 
below-the  Veteran is not prejudiced by the Board's 
consideration of the evidence, in the first instance.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran has been diagnosed with PTSD associated with 
his claimed in-service stressor of going through gas chamber 
during Marine Corps training.

3.  Although there is no objective evidence actually 
verifying the occurrence of the Veteran's claimed in-service 
stressor, his assertions of  going through the gas chamber 
during training are credible and consistent with the 
circumstances of his service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim for service 
connection for PTSD, the Board finds that all notification 
and development actions needed to fairly adjudicate the claim 
have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).

The Veteran contends that he developed PTSD as a result of r 
going through the gas chamber during training in 1978.  The 
Veteran states that, following the training he began 
experiencing PTSD symptoms that have interfered with his 
ability to sustain employment.  The record contains letters 
from the Veteran's wife and daughter describing the impact of 
PTSD on the Veteran's daily life.  The Veteran's wife 
contends that following the gas chamber training in 1978, 
there has been a noticeable change in the Veteran's 
personality.  In addition, the wife mentions that the Veteran 
has suffered shortness of breath and has been unable to 
travel by plane or ship.  The Veteran's daughter also attests 
to the Veteran's ongoing shortness of breath and difficulty 
controlling his temper.    

The first requirement for service connection for PTSD is a 
medical diagnosis of the condition.  Diagnoses of PTSD must 
be rendered in accordance with the diagnostic criteria for 
the condition set forth in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting 
that VA has adopted the nomenclature of the DSM-IV) (2008).  
Here, the Veteran has been diagnosed with PTSD related to 
service, as first reflected in the report of a May 2006 
private psychiatric evaluation. Thereafter, the Veteran was 
afforded a VA contract examination in July 2007, and the VA 
contracted psychiatrist confirmed the private diagnosis of 
PTSD.  Both psychiatrists identified the Veteran's claim of 
going through gas chamber training as an event responsible 
for the PTSD, and both psychiatrists explained how the DSM-IV 
criteria for a diagnosis of PTSD were met.  Thus, the only 
questions at issue are whether the remaining criteria-
credible evidence that a claimed stressor occurred, and a 
link between a claimed stressor and PTSD symptoms-are met.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  Where, as here, the alleged 
stressor is not combat related, then the veteran's lay 
testimony, alone, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates his testimony or 
statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 
(1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See 
also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 
283, 289-290 (1994). 
 
In this appeal, the Veteran has claimed several stressors-
including seeing dead bodies and being physically assaulted-
which have not been verified, and do not appear to be 
independently verifiable.  See Cohen v. Brown, 10 Vet. App. 
128, 134 (1997) ("Anecdotal incidents, although they may be 
true, are not researchable. In order to be researched, 
incidents must be reported and documented.").  However, the 
Veteran has claimed a stressor-going through the gas chamber 
during training-which the Board finds credible and consistent 
with the circumstances of his service.
 
In his written statements, the Veteran has asserted that he 
was forced to enter a gas chamber during Marine Corps 
training.  Once inside the gas chamber, the Veteran stated he 
was required to remove his mask, which caused him to 
experience shortness of breath and burning of his eyes and 
skin.  The Veteran stated that following the training, he 
began experiencing episodes of fear, insomnia, hyper 
vigilance, sweating, and startled response.  The Board finds 
the statements by the Veteran in regards to the gas chamber 
training credible.  In addition, the Veteran's Form DD-214 
corroborates his statements.  The Veteran's Form DD-214 
confirms that he was an enlisted Marine and that he served in 
the Marine Corps for over four years.  It is commonly known 
that enlisted Marines must go through the gas chamber to 
graduate boot camp and become Marines.

Each disability for which a Veteran seeks service connection 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
See 38 C.F.R. § 3.303(a) (2008), 38 U.S.C.A. § 1154 (West 
2002).  Further, when, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R § 3.102 
(2008).

As indicated above, in this case, there is no actual 
objective evidence verifying the occurrence of the Veteran's 
alleged stressor of going through the gas chamber during 
service.  That notwithstanding, the Veteran's statements, 
along with the Veteran's Form DD-214 verfying his Marine 
Corps service, tend to support a finding that the Veteran's 
alleged stressor is credible, and consistent with the 
circumstances of his service.  Moreover, both the May 2006 
private psychiatrist and the July 2007 VA contracted examiner 
opined that the Veteran met the diagnostic criteria for PTSD, 
and that such disability is linked to this in-service 
stressor.  

Under these circumstances, the Board finds that, with 
resolution of all reasonable doubt in favor of the Veteran, 
the criteria for service connection for PTSD are met.  See 38 
C.F.R. § 3.304(f). 


ORDER

Service connection for PTSD is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


